IN THE SUPREME COURT OF THE STATE OF NEVADA


                      KYLE DANA MISSOURI,                                            No. 62213
                      Appellant,
                      vs.
                      THE STATE OF NEVADA,                                                    FILED
                      Respondent.                                                              APR 0 9 2013
                                                                                             TRACIE K. LINDEMAN
                                                                                         CL.9P2M14EURT
                                                                                         11Y.T.LIZ
                                                                                          IY
                                                                                                DEPUTY CLERK
                                                        ORDER OF AFFIRMANCE


                                            This is an appeal from a judgment of conviction, pursuant to a

                      guilty plea, of attempted invasion of the home. Sixth Judicial District

                      Court, Humboldt County; Michael Montero, Judge.

                                            Appellant Kyle Dana Missouri claims that the district court

                      abused its discretion at sentencing by imposing a prison term rather than

                      placing him on probation. The district court imposed a prison term of 12

                      to 36 months after hearing that Missouri, a young man, had already

                      served 10 prior jail terms for other offenses. We conclude that the district

                      court did not abuse its discretion, see NRS 176A.100(1)(c); NRS

                      193.130(2)(c); NRS 193.330(1)(a)(3); NRS 205.067(2); Houk v. State, 103




SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                                          -16b 4.0
                111       ' vi'liVii1-7',::',:_-   S.,!:-It.wleBitwax-rikkzeredicansminegissaum
                                                   .                                     _ailirM.M5            4N: -;...:SkIre
                Nev. 659, 664, 747 P.2d 1376, 1379 (1987), and we

                            ORDER the judgment of conviction AFFIRMED."


                                            Ac,t                    ,J




                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




                       'Missouri's fast track statement does not comply with NRAP
                3C(h)(1) and NRAP 32(a)(4) because it does not have margins of at least
                one inch on all four sides. We caution appellant's counsel, Matt Stermitz,
                that future failure to comply with the applicable rules when filing briefs in
                this court may result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                                                 RM                           gREM